The opinion of the court was delivered by
Mason, J.:
In the original opinion in this case practically the only question discussed was the admissibility of certain testimony which was treated as tending to show that the lands conveyed by the parents to their several children were intended as outright gifts and not as advancements. A rehearing was granted to give counsel an opportunity to be heard further upon the question whether any of the evidence introduced really had that tendency. After a reexamination of the entire record the court is still of the opinion that the case was rightly decided.
There is no doubt and no disagreement among the authorities as to the general rule which is thus stated:
“Substantial gifts of money or property by a parent to a child are ordinarily presumed to be advancements chargeable to the child in the distribution of the donor’s estate, and the burden of showing the contrary rests accordingly on the party denying the advancement. *216This presumption, however, is a presumption of fact which may be rebutted.” (14 Cyc. 167.)
The foundation of this presumption, however, is the supposition that a parent intends to treat his children with equal favor.
“It is equality in the division of the parent’s property, which the parent is supposed to desire, that raises the presumption that the transfer to the children or child is an advancement.” (Crumley v. Crumley, 68 N. J. Eq. 568, 571.)
“As between a loan, a gift and an advancement, the presumption is in favor of an advancement, because of its tendency to equality.” (Patterson’s Appeal, 128 Pa. St. 269, 281.)
Whatever. shows an intention on the part of the parent to make an unequal division of his property— to discriminate-against one of his children in that regard — necessarily tends to overthrow the presumption that he intended a conveyance to another as an advancement. In the present case there was evidence that at the time of delivering a part of the deeds the father (and indeed both parents) used language fairly indicating a settled purpose that the sons George and -Charles were not to be as well cared for in the distribution of the property as the other children. The appellants assert that declarations of a grantor subsequent to the delivery of a deed are incompetent to show its purpose, and that the application of this rule would, as to some of the deeds -at least, leave no evidence to overcome the presumption that they were intended as gifts by way of advancement. There is a conflict of authority as to-the general rule on this subject. (4 Encycl. of Ev. pp. 612, 613; 16 Cent. Dig. cc. 1774-1781; 14 Cyc. 168.) Here, however, an exceptional situation is presented. The parents executed, a series of conveyances, seemingly in pursuance of a general plan. Whatever they said in delivering one deed illuminated their purpose with respect to all. *217Their conduct at every stage of the proceedings tended to give character to the entire transaction. As was said in Brook v. Latimer, 44 Kan. 431:
“The question of advancement in all cases is entirely dependent on the intention of the donor. That intention can be best ascertained by the declarations of the parent at the time of the transaction, and by his acts done and performed in pursuance of his declarations. In many cases his declarations made prior to the advancement, or his statements made thereafter, are admissible to establish the fact. It may be established by the adoption of a particular rule or system in the treatment of his children, with respect to gifts, or loans of money, or by a general policy adopted with reference to his donations to the members of his family.” (Page 433.)
The judgment is affirmed.